Citation Nr: 0028214	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-26 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
polycythemia vera.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


REMAND

The veteran's appeal was first before the Board in September 
1999.  At that time, the issue of entitlement to an increased 
rating for polycythemia vera was remanded for further 
development.  Specifically, the RO was directed to obtain 
additional treatment records pertaining to the veteran's 
polycythemia vera and hypertension and to afford the veteran 
a VA examination.  Here, review of the record indicates that 
the RO complied, in part, with the Board's remand directives.  
The veteran was afforded a VA examination in March 2000.  As 
to obtaining additional treatment records, the RO, in 
correspondence to the veteran dated in October 1999, asked 
the veteran to identify whether he had received any further 
medical treatment and, if so, where.  The veteran did not 
respond to this inquiry.

The record shows that the veteran receives, or has received 
treatment in the recent past, at the Fort Harrison VA Medical 
Center.  Upon VA examination in March 2000, the veteran 
stated that he had a unit of blood removed about every six 
weeks and that occasionally, this was done as frequently as 
four times a month.  Apparently, then, the veteran receives 
treatment at some medical facility somewhere, although he did 
not respond to the RO's October 1999 correspondence.  Given 
that the veteran had received treatment in the past at the 
Fort Harrison VA Medical Center, coupled with his statements 
at the March 2000 VA examination, the RO could have 
reasonably presumed that there were additional VA treatment 
records available, which the RO had been directed to obtain 
in the Board's September 1999 remand.  The RO did not inquire 
as to these records, if any, nor did it request them.  

In this respect, the RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  This compliance is neither optional nor 
discretionary.  Id.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Id.

Admittedly, as to evaluation of the veteran's polycythemia 
vera under Diagnostic Code 7704, the March 2000 VA 
examination does not note that the veteran is currently 
treated with myelosuppressants.  Indeed, the veteran only 
reported that he received phlebotomy as a treatment for his 
polycythemia vera.  As such, given the criteria in Diagnostic 
Code 7704, the Board could, arguably, dispose of the 
veteran's appeal at this time, notwithstanding consideration 
of additional VA treatment records.  In effect, absent 
evidence of treatment with myelosuppressants, an evaluation 
in excess of 40 percent is simply not warranted.  See 
38 C.F.R. Part 4, § 4.117, Diagnostic Code 7704 (1999).  

However, the Board points out that Diagnostic Code 7704 
provides for separate ratings for hypertension, gout, stroke, 
or thrombotic disease.  Id.  While the RO, in the June 2000 
supplemental statement of the case, quite thoroughly 
discussed the separate rating assigned for the veteran's 
hypertension and noted that the veteran's hypertension was 
service-connected independent of the veteran's polycythemia 
vera, it did not address the propriety of a separate rating 
(premised on a grant of service connection) for the veteran's 
thrombocytosis, as provided for under Diagnostic Code 7704.  
Here, the Board notes that the examiner stated in March 2000 
that it was more likely than not that the veteran's current 
symptoms reflected iatrogenically induced iron deficiency, as 
well as evolution of the polycythemia vera to include 
thrombocytosis.  In effect, the most current clinical 
evidence of record indicates that the veteran has 
thrombocytosis, which could equate to thrombotic disease.  To 
reiterate, Diagnostic Code 7704 provides for separate 
evaluation of thrombotic disease.  As such, it should be 
formally determined by the RO whether the veteran's 
thrombocytosis is to be considered in evaluation of his 
current level of disability due to his polycythemia vera and 
then separately rated.  The veteran's additional VA treatment 
records, if any are available, and as discussed above, the 
Board is of the opinion that it is reasonable to presume that 
there are additional VA treatment records, could possibly be 
determinative in this instance.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Therefore, prior to such a formal determination by the RO as 
to the veteran's thrombocytosis, given that evaluation of the 
veteran's polycythemia vera is inextricably intertwined with 
evaluation of his thrombocytosis, the Board cannot currently 
dispose of the veteran's appeal on the merits.  As such, this 
issue will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1997 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's polycythemia vera and 
thrombocytosis, should be obtained by the 
RO and incorporated into the claims file.

2.  If the above treatment records do not 
contain current information as to the 
veteran's platelet count, see 38 C.F.R. 
§ 4.117, Diagnostic Code 7705 (1999), a 
VA examination should be scheduled and 
conducted in order to determine the 
severity of the veteran's thrombocytosis, 
particularly his platelet count and 
whether he requires treatment with 
medication and transfusion.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail, including the veteran's platelet 
count.

3.  If a VA examination is scheduled and 
conducted, the claims files and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
attendant examination.

4.  If a VA examination is scheduled, the 
veteran should be advised that failure to 
report for the examination might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (1999).

5.  If a VA examination is scheduled and 
conducted, the RO should carefully review 
the examination report to ensure that it 
is in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

6.  Once the above development has been 
accomplished, as warranted, the RO should 
then review the veteran's claim as to the 
propriety of an evaluation in excess of 
40 percent for polycythemia vera, 
including the propriety of a separate 
evaluation for thrombocytosis, 
considering all pertinent law and 
regulation, in light of any additional 
medical evidence obtained and any 
conclusions and findings expressed 
therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



